Citation Nr: 1816184	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from July 1980 to July 1981 and from May 1985 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in San Diego, California.  

This matter was previously remanded by the Board in May 2016 in order to obtain private treatment records and to afford the Veteran a VA examination.  As there has been substantial compliance with the prior remand directives, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's tinnitus did not have its onset during active service or within one year of service discharge, and is not otherwise related to active service, to include in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Tinnitus  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran claims entitlement to service connection for tinnitus.  Specifically, he has reported that his hearing was harmed as a result of working on a flight deck aboard the USS Wichita and as an Armed Forces courier traveling biweekly among ships via helicopter.  

Service treatment records do not document any complaints, treatment, or diagnosis of tinnitus.  Notably, a pre-enlistment physical examination in August 1984 documents a normal clinical evaluation of the Veteran's ears.  Similarly, upon discharge physical in January 1991, the Veteran's ears were normal, and he also specifically denied ringing in the ears within a concurrent Officer Physical Examination Questionnaire.  

Post-service private treatment records from August 2012 first document a diagnosis of unspecified tinnitus; at the time, the Veteran reported constant ringing in his ears and noted that it used to be intermittent.  In October 2012, the Veteran complained of ringing in his ears for approximately 10 years which had worsened over the past year.  

Upon initial VA examination in August 2016, the Veteran reported unspecified tinnitus; when asked about the date of onset, he reported that it was five to six years ago.  The examiner noted that the Veteran's responses upon testing were highly variable and inconsistent with objective test findings; therefore, the examiner concluded that it was less likely than not caused by or a result of military noise exposure, although the examiner noted that a medical opinion for tinnitus also required a valid audiology exam.  

The Veteran was afforded an additional VA examination in June 2017.  At that time, he reported that he first noticed ringing in his ears in approximately 1991, when he was in a quiet room where the ringing first became noticeable and increased since that time.  The VA examiner noted that excessive noise damages the sensory cells of the cochlea and such damage results in hearing loss and often tinnitus; however, as the examination test results were invalid, the examiner was unable to determine the presence of absence of cochlear damage.  Finally, the examiner noted that at the prior VA examination in August 2016, the Veteran reported an onset of tinnitus five to six years before.  

In June 2017, the Veteran submitted a statement wherein reported that at the August 2016 VA examination, he was asked about the effects of his tinnitus upon his employment as a high school teacher, and it was in that context that he reported that tinnitus had affected him for five to six years.  He stated that he may have misunderstood the examiner's question, but that he had experienced tinnitus since 1991 to the present, although it did not affect his employment until approximately 2011, when he first sought private treatment.  

The Board has considered the Veteran's lay statements of record regarding his observable symptoms, including tinnitus, which are probative evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, to the extent that the Veteran asserts that his tinnitus first manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative given the inconsistency of the Veteran's statements.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, in an Officer Physical Examination Questionnaire that the Veteran completed at service discharge, he checked, "No" to the question, "Do you have or have you had recently ringing in the ears."  The Board accords this statement high probative value, as the Veteran completed this form contemporaneously with his service.  Upon initial VA examination in August 2016, the Veteran reported that his tinnitus began five to six years prior, which would place the onset of tinnitus in approximately 2010 or 2011.  Since that time, he has asserted that he was referring to the time that tinnitus first affected his employment as a teacher, but that he had actually experienced tinnitus since approximately 1991.  The Board finds it probative that such statements are inconsistent with other evidence of record, including service treatment records which document the Veteran's denial of tinnitus upon discharge examination in January 1991 and private treatment records which document the Veteran's October 2012 report that he had experienced tinnitus for approximately 10 years, since 2002.  Such evidence weighs against a finding that the Veteran's tinnitus first had onset during active service and continued to the present.  The change in the onset of the Veteran's tinnitus has damaged his credibility.  

To the extent that a VA examiner opined in September 2017 that the Veteran's tinnitus was at least as likely as not related to active service, the Board notes that this conclusion is of no probative value because it is based solely on the Veteran's inconsistent lay statements.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In conclusion, the most probative evidence of record weighs against the Veteran's claim of entitlement to service connection for tinnitus.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


